Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/Restrictions
Claims  1, 21, 26 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 3-4 are previously withdrawn from consideration as a result of a restriction requirement, these claims are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the previous Office action is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Clifford on xxxx.

The application has been amended as follows:
Claim 1:
A robotic device having functional component, the robotic device comprising: an electronic computing unit for controlling the robotic device; and a molded part that includes: a thermoformed first film; a molded structural layer arranged under the thermoformed first film; a thermoformed second film arranged under the molded structural layer; and an in-molded printed electronic circuit arranged over the thermoformed second film and adjacent the molded structural layer, the in-molded printed electronic circuit including a functional component communicably coupled to the electronic computing unit, wherein the thermoformed first film is arranged to cover the molded structural layer, the thermoformed second film, and the in-molded printed electronic circuit to define an exposed surface of the molded part; and the in-molded printed electronic circuit is arranged in a single layer on the thermoformed second film; and the in-molded printed electronic circuit further includes a light source that emits light; and the thermoformed first film is arranged over the light source, the light emitted by the light source is visible through the thermoformed first film; the light source is arranged in a U-shape in a top view including a first longitudinal portion, a center portion, and a second longitudinal portion that transition continuously without interruption; and each of the first longitudinal portion, the center portion, and the second longitudinal portion indicate different operational statuses. 
Claim 21:A robotic device having functional component, the robotic device comprising: an electronic computing unit for controlling the robotic device; and a molded part that includes: a thermoformed first film; a molded structural layer arranged under the thermoformed first film; a thermoformed second film arranged under the molded structural layer; and an in-molded printed electronic circuit arranged over the thermoformed second film and adjacent the molded structural layer, the in-molded printed electronic circuit including a functional component communicably coupled to the electronic computing unit and a light source that emits light, wherein the thermoformed first film is arranged to cover the molded structural layer, the thermoformed second film, and the in-molded printed electronic circuit to define an exposed surface of the molded part; and the in-molded printed electronic circuit is arranged in a single layer on the thermoformed second film; and the in-molded printed electronic circuit further includes a light source that emits light; and the thermoformed first film is arranged over the light source, the light emitted by the light source is visible through the thermoformed first film; the light source is arranged in a U-shape in a top view including a first longitudinal portion, a center portion, and a second longitudinal portion that transition continuously without interruption; and each of the first longitudinal portion, the center portion, and the second longitudinal portion indicate different operational statuses.
Claim 26:
A robotic device having functional component, the robotic device comprising: an electronic computing unit for controlling the robotic device; and a molded part that includes: a thermoformed first film; a molded structural layer arranged under the thermoformed first film; a thermoformed second film arranged under the molded structural layer; and an in-molded printed electronic circuit arranged over the thermoformed second film and adjacent the molded structural layer, the in-molded printed electronic circuit including a functional component communicably coupled to the electronic computing unit and a light source that emits light; and the thermoformed first film is arranged to cover the molded structural layer, the thermoformed second film, and the in-molded printed electronic circuit to define an exposed surface of the molded part; and the in-molded printed electronic circuit is arranged in a single layer on the thermoformed second film; and the in-molded printed electronic circuit further includes a light source that emits light; and the thermoformed first film is arranged over the light source, the light emitted by the light source is visible through the thermoformed first film; the light source is arranged in a U-shape in a top view including a first longitudinal portion, a center portion, and a second longitudinal portion that transition continuously without interruption; and each of the first longitudinal portion, the center portion, and the second longitudinal portion indicate different operational statuses.

Claims 2, 5-7, 22-25, 27-31: (canceled)
Claims 3-4: (rejoined)


Allowable Subject Matter
Claims 1, 3-4, 21, 26 are allowed.
The following is an examiner’s statement of reasons for allowance: 
With respect to claim 1, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the in-molded printed electronic circuit including a functional component communicably coupled to the electronic computing unit, wherein the thermoformed first film is arranged to cover the molded structural layer, the thermoformed second film, and the in-molded printed electronic circuit to define an exposed surface of the molded part; and the in-molded printed electronic circuit is arranged in a single layer on the thermoformed second film; and the in-molded printed electronic circuit further includes a light source that emits light; and the thermoformed first film is arranged over the light source, the light emitted by the light source is visible through the thermoformed first film; the light source is arranged in a U-shape in a top view including a first longitudinal portion, a center portion, and a second longitudinal portion that transition continuously without interruption; and each of the first longitudinal portion, the center portion, and the second longitudinal portion indicate different operational statuses, as set forth in the combination of the independent claims.
With respect to claim 21, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: the in-molded printed electronic circuit including a functional component communicably coupled to the electronic computing unit and a light source that emits light, wherein the thermoformed first film is arranged to cover the molded structural layer, the thermoformed second film, and the in-molded printed electronic circuit to define an exposed surface of the molded part; and the in-molded printed electronic circuit is arranged in a single layer on the thermoformed second film; and the in-molded printed electronic circuit further includes a light source that emits light; and the thermoformed first film is arranged over the light source, the light emitted by the light source is visible through the thermoformed first film; the light source is arranged in a U-shape in a top view including a first longitudinal portion, a center portion, and a second longitudinal portion that transition continuously without interruption; and each of the first longitudinal portion, the center portion, and the second longitudinal portion indicate different operational statuses, as set forth in the combination of the independent claims.
With respect to claim 26, the allowability resides in the overall structure of the device as recited in the independent claim and at least in part because the prior art does not teach or suggest a structure comprising: a molded structural layer arranged under the thermoformed first film; a thermoformed second film arranged under the molded structural layer; and an in-molded printed electronic circuit arranged over the thermoformed second film and adjacent the molded structural layer, the in-molded printed electronic circuit including a functional component communicably coupled to the electronic computing unit and a light source that emits light; and the thermoformed first film is arranged to cover the molded structural layer, the thermoformed second film, and the in-molded printed electronic circuit to define an exposed surface of the molded part; and the in-molded printed electronic circuit is arranged in a single layer on the thermoformed second film; and the in-molded printed electronic circuit further includes a light source that emits light; and the thermoformed first film is arranged over the light source, the light emitted by the light source is visible through the thermoformed first film; the light source is arranged in a U-shape in a top view including a first longitudinal portion, a center portion, and a second longitudinal portion that transition continuously without interruption; and each of the first longitudinal portion, the center portion, and the second longitudinal portion indicate different operational statuses, as set forth in the combination of the independent claims.
The aforementioned limitations in combination with all remaining limitations of independent claim are believed to render said independent claims and all claims dependent therefrom patentable over the art of record.
The closest prior art, Yamada (US 5461256 A) in view of Wang (US 20190165019 A1), discloses a similar structure but does not configure to have the above limitations. The above prior art thus fails to anticipate or render the above portions obvious, either singularly or in combination with other references.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JERRY WU whose telephone number is (571)270-5420.  The examiner can normally be reached on Mon. - Thur. 9 AM - 7:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jinhee Lee can be reached on 571-272-1977.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 /JERRY WU/ Primary Examiner, Art Unit 2841